 1   Adam Hosmer-Henner, Esq.
     Nevada State Bar No. 12779
 2   McDONALD CARANO
     100 West Liberty Street
 3   Tenth Floor
     Reno, NV 89501
 4   Tel: (775) 788-2000
     Email: ahosmerhenner@Mcdonaldcarano.com
 5
     Ashish Mahendru (pro hac vice)
 6   Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
     Tel: (713) 571-1519
 9   amahendru@thelitigationgroup.com
     dbraun@thelitigationgroup.com
10
     Attorneys for Plaintiff
11

12                             IN THE UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14

15    RB PRODUCTS, INC.,                          CASE NO.: 3:19-cv-00105-MMD-WGC
16            Plaintiffs,                           ORDER GRANTING SUBSTITUTION
      vs.
17

18    RYZE CAPITAL, L.L.C.; ENCORE DEC,
      L.L.C.; RYZE RENEWABLES RENO,
19    L.L.C.; RYZE RENEWABLES, L.L.C.;
      MICHAEL BROWN; CHRIS DANCY;
20    RESC, L.L.C.; RYZE RENEWABLES LAS
      VEGAS, L.L.C.; MATT PEARSON; AND
21
      RANDY SOULE,
22
              Defendants.
23

24

25

26

27

28
                                            Page 1 of 2
            Before the Court is Plaintiff RB Products’ Unopposed Motion for Withdrawal and
 1

 2   Substitution of Counsel. This Court has reviewed the motion and finds that the requested be

 3   granted.

 4          IT IS ORDERED that Adam Hosmer-Henner of McDonald Carano is substituted in as
 5   Plaintiff’s local counsel of record, and that Plaintiff’s previously-retained counsel, Mr. John
 6
     Aldrich, is hereby permitted to withdraw.
 7
            IT IS SO ORDERED.
 8
            DATED: April 16, 2019.
 9

10

11                                                         __________________________________
                                                           U.S. MAGISTRATE JUDGE
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                 Page 2 of 2
